Citation Nr: 1509503	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  02-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased initial rating for right lumbosacral radiculopathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 1975. 

The case comes before the Board of Veterans' Appeals (Board) on appeal from July 2000 and April 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2007, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board has remanded the Veteran's appeal several times.  As noted in its most recent remands in August 2013 and March 2014, the issue of entitlement to an effective date prior to January 24, 2000 for the grant of service connection for schizophrenia and bipolar disorder with intermittent psychosis has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets having to remand this appeal another time.  However, for reasons explained immediately below a remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

In an August 2013 remand, the Board instructed the AOJ to schedule the Veteran for VA examination to specifically address the severity of the Veteran's service-connected low back disability as it progressed over the course of this appeal.  The record demonstrates that the Veterans Health Administration (VHA) mailed the Veteran a letter on September 12, 2013 indicating that his examination would take place just four days later on September 18, 2013.  A second letter was sent on September 18, 2013 scheduling the examination ten days later on September 28, 2013.  The Veteran did not report to these examinations.  

The record does not indicate that the letters sent on September 12th or 18th were returned to VHA.  Nevertheless, there is evidence in the record suggesting the Veteran may not have received these letters in time to appear for his examination.  

The record clearly demonstrates that the Veteran frequently travels to Puerto Rico, sometimes months at a time.  Notably, there is a time gap between August 2013 and December 2013 where the Veteran did not receive any treatment from VA.  A VA physician highlighted this gap in a December 3, 2013 VA treatment note indicating that the Veteran was last seen for VA treatment months before, on August 20, 2013, and was advised at the time to set up another appointment but "continues to travel back and forth from PR [Puerto Rico]."  It was during this time gap, during the latter half of September 2013, when VHA scheduled him to appear for his examination.

The Board observes that on November 27, 2013, the Veteran called the East Orange VA Medical Center (VAMC) indicating that his back pain had worsened in severity, and that he would like to have an appointment with a pain clinic.  He made no reference to the spine examination for which he was scheduled just two months prior.  The VAMC accurately responded that he was last evaluated in 2009, but noted that a new consult request would be required for evaluation.  

Also of note, all VA correspondence sent to the Veteran dating from December 2013 through March 2014, to include the Board's most recent March 2014 remand, was returned to sender as undeliverable.  The Veteran notified VA of a formal address change in June 2014.   
Although the September 2013 scheduling letters sent to the Veteran's former address were not returned by the Postal Service, the record is at best unclear, as to whether the Veteran received his notification to appear at this examination as, (1) the Veteran's VA treatment records include a large gap in time from regular treatment (August 2013 - December 2013) that encompasses the short window of time in September 2013 within which he could have been notified of, and appeared for his examination; (2) a VA physician specifically identified this gap, noting that the Veteran made frequent trips back and forth to Puerto Rico during this time period; (3) the Veteran called the VAMC at the end of November 2013 specifically asking to be evaluated for his back without articulating any awareness that he was scheduled for an examination in the months prior to his call; and (4) the Veteran clearly was not receiving VA correspondence for months after the scheduled examination date.  

On remand, the Board believes the Veteran should be provided another opportunity to appear for a VA examination that addresses the severity of his lumbar spine disability and lumbosacral radiculopathy.  Indeed, the Veteran's lumbar spine and radiculopathy have not been evaluated at a formal VA examination since October 2009, and as discussed in the Board's April 2013 remand, the Veteran has requested consideration for rating his spine disabilty under the codes for intervertebral disc syndrome (IVDS)-38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002 & 2003) and Diagnostic Code 5243 (2014).  The evidence reflects that the Veteran has been diagnosed with disc problems as a part of his service connected low back disability (i.e., lumbarparavertebral fibromyositis, left S1 radiculopathy, bulging disc).  Thus consideration under these codes is appropriate.  Further, neurological function is part of Diagnostic Code 5293 and could potentially affect the Veteran's claim for an increased initial rating for right lumbosacral radiculopathy.  As such, an updated VA examination is in fact essential for the Board to make an informed decision on the merits of his pending appeals.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

That stated, the Board wishes to make clear to both the Veteran and his representative that failure to report to a VA examination, without a showing of good cause, can in fact result in the assignment of a rating based on the evidence of record, or the denial of a claim.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655 (2014). 

On remand, any outstanding VA treatment records relevant to treatment for his lumbar spine and radiculopathy disabilities should also be requested and obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any recent medical treatment he has received for his service-connected low back and radiculopathy disabilities, and  take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  All relevant VA treatment records dating from March 2014 to the present day should also be obtained.

2.  After all requested records are associated with the claims file, schedule the Veteran for VA examination of his lumbar spine and lumbosacral radiculopathy disabilities.  The entire claims file must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, he or she should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must specifically discuss whether the Veteran's low back disability has resulted in incapacitating episodes.  If so, the examiner must note the duration of such episodes over a 12-month period (e.g., total duration of 5 weeks over the past 12 months).  To the extent possible, the examiner should discuss historically, whether the Veteran has suffered incapacitating episodes at any time since January 2000.

Note: an incapacitating episode is defined as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician. 

The examiner must also discuss whether the Veteran's low back disability currently contains, or at any point since January 2000 has contained, persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other similar neurologic findings, with little intermittent relief.  In doing so, the examiner should specifically assess the nature and severity of the Veteran's right lumbosacral radiculopathy, and to what extent if at all, such disability existed prior to May 2004.  If neurological symptoms associated with the Veteran's spine disability exist that are distinguishable from his radiculopathy, this should be made clear.

Finally, the examiner should also note whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

3.  Notify the Veteran, with a copy to his representative, that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.   It must also be indicated whether any notice that was sent was returned as undeliverable.   Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Readjudicate the Veteran's lumbar spine and radiculopathy claims.   In so doing, consider criteria under 38 C F R § 4 71a, Diagnostic Code 5293 (2002 & 2003) and 38 C F R § 4 71a, Diagnostic Code 5243 (2014) employed in rating disabilities of the spine.   If the claims are denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




